Title: To George Washington from Major General Philip Schuyler, 6 August 1775
From: Schuyler, Philip
To: Washington, George



Tionderoga [N.Y.] August 6th 1775.

I thank You my Dear General for your very kind and polite Letter of the 28th ult., which I just had the Honor to receive.
Immediately on my Arrival here, I issued such Orders respecting

the Provisions & Stores, (which I found had been most scandalously embezzled or misapplyed) as I hoped would effectually have brought Matters into a Right Train, but it is the Misfortune of the People here, that they do not know how to obey, altho’ they should be willing.
I have therefore directed the Deputy Commissary General to send up a Person, (Whom I named and knew to be equal to the Buisiness) to examine the Commissaries at the several Posts on the Communication, and to give them such Directions as will I hope introduce Regularity in future. Mr John N. Bleecker is now employed in that essential Buisiness.
With Respect to the Returns of the Army, You will see by the last Letter, I had the Honor to write You, that I have had no Success in getting them properly made, Altho’ I have drawn And given them Forms, Which I thought so clear, that no Possibility of mistaking remained.
I foresaw, my Dear Sir, that You would have an Herculean Labour, in Order to introduce that proper Spirit of Discipline & Subordination, which is the very Soul of an Army, and I felt for You with the utmost Sensibility, as I well knew the Variety of Difficulties, You would have to encounter, and which must necessarily be extreamly painfull & disgusting to You, accustomed to Order & Regularity, I can easily conceive, that my Difficulties are only a faint Semblance of Yours. Yes, my General⟨,⟩ I will strive to Copy your bright Example, & patiently & steadily, persevere in that Line, which only can promise the wished for Reformation.
Since my last, I have had a Verbal Confirmation by one of my Scouts of the Intelligence contained in the Affidavits which I sent You. I am preparing with the utmost Diligence, to obey my Orders and move against the Enemy, unless Your Excellency or Congress should direct otherwise; in the Course of a few Days, I expect to receive the ultimate Determination; Whatever it may be, I shall try to execute It, in such a Manner as will best promote the just Cause in which we are engaged.
Not a Man from this Colony has yet joined me, Except those I returned to You, and who were raised, and paid by the Committee of Albany—nor have I yet received those Necessary Supplies, which I begg’d the New York Provincial Congress to send

me, As long ago as the third of last Month, and which the Continental Congress had desired them to do.
The Troops here are destitute of Tents, they are crouded in vile Barracks, which with the Natural Inattention of the Soldiery to Cleanliness, has already been productive of Desease and Numbers are daily rendered Unfit for Duty.
I am so unfortunate as not to have one Carriage for Field Artillery, so that, If I am ordered to attack St Johns and am able to get down the Sorrel River, I shall labour under vast Difficulty, to bring up the Cannon thro’ a very swampy Country. They will be few indeed, as I shall have less than a Ton of Powder, when the Troops are compleated to twenty four Rounds a Man.
Congress has appointed Commissioners for Indian Affairs, as one of them, I have ordered Messengers to be sent into their Country, to invite them to a Conference at Albany. I have also requested the Canawaga’s of Canada to meet me at this Place. The whole Family of the late Sir William Johnston, have held a Line of Conduct, that Evinces the most Inimical Sentiments in them to the American Cause. Sir John Johnson has had four hundred Men partly Scotch Highlanders in Arms, to protect a Scoundrel Sheriff, who had repeatedly insulted the Good Inhabitants of that Country, which at Length they retaliated. The Inhabitants have however drove off the Sheriff And made the Knight promise he would interfere no farther. I should not have hesitated one Moment to have secured him and his Adherents, had I not been apprehensive of Evil Consequences from the Indians, I therefore thought it most prudent to advise Congress of the whole Matter.
Altho’ Sir, I am much in Want of Men and would wish to have the three New Hampshire Companies mentioned in the Copy of your Letter of the 27th Ult:, Yet they are so happily posted, either to awe the Mesisque & St Francois Indians, or to march to the Relief of the Inhabitants in this Colony, living to the Westward of where these Troops are now posted & on what are commonly called the New Hampshire Grants, That in Case of an Attack from the Savages I have mentioned, who, if any, are most our Enemies, I could wish them to remain under Orders there for that Purpose.
I am extreamly happy to learn that You are so well supplyed

with Provisions. I have now a tolerable Stock of Flour, but very little Pork. Fat Cattle are however coming up, So that I do not apprehend we shall suffer in that Article.
My best wishes attend Colo. Read & Major Mifflin. I am most respectfully Your Excellency’s Obedient & very Humble Servant

Ph: Schuyler

